Citation Nr: 1311636	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Chicago, Illinois, Regional Office (RO).  In September 2012 the Board remanded the claims for additional development.  

The claim for entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

A low back disability is not shown to have had onset during service; arthritis of the lumbar spine was not manifest to a compensable degree within one year of separation from service; and a back disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis of the back may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in May 2006 and August 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claim was readjudicated in the January 2013 supplemental statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, Virtual VA file, and private and VA treatment records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.  In addition, the Veteran has been provided with a VA examination in connection with the claim herein decided.  The Board notes that in a February 2013 statement, the Veteran argued that the December 2012 VA medical examination report was inadequate for VA purposes. The Veteran specifically argued that the examiner had made up his mind regarding the etiology of the low back condition before the examination.  It was also argued that the examiner failed to consider the severity of the Veteran's in-service back injuries and the circumstances of his service aboard a ship, and that there was a communication problem with the examiner as he could not speak or understand English.  However, as will be further explained below, the central premise underlying the assertions of the Veteran that the VA examination is inadequate is contradicted by the examination report itself.  On review, the Board finds that the VA examination report provided responses for each of questions asked by the September 2012 Board remand, discussed the evidence of record in detail, considered the Veteran's contentions, to include the current severity of the low back condition in relation to in-service trauma, and also included a rationale.  The Board has considered the arguments presented by the Veteran, but finds the December 2012 VA opinion is adequate and declines to request any further clarification with respect to the Veteran's claim for service connection for a lumbar spine disability.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran asserts that he currently suffers from a lumbar spine disability due to back injuries incurred in service.  Specifically, in a statement submitted in February 2013, the Veteran reported that he injured his back on 3 separate incidents during service.  The first incident occurred off the coast of South Vietnam under combat conditions.  He stated that he injured his back during one of his replenishments.  Reportedly, he was subsequently treated at the USS Hope hospital ship because his ship's medical facilities were inadequate to treat the back injury.  He also described a second back injury while on detail clearing ice off the ship's deck which had frozen while the vessel traveled near the Korean coast.  The Veteran, who had been secured with a rope, was knocked down by ice that broke and slid aft off the ship, taking the Veteran with it.  He was pulled up and hauled along the ship's deck reinjuring his back.  Finally, he incurred a third back injury when he slipped and fell off a rung ladder onto the deck below.  Reportedly, he only sought treatment for his back injuries on one occasion.  

The Board must assess the Veteran's competence and credibility to assert that his low back disability had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  The Board finds that the Veteran is competent to report that he had low back pain in service and since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2012).

To the extent that the Veteran reports continuity of low back symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are internally inconsistent, and inconsistent with the evidence of record.

The service treatment records show that in March 1969 the Veteran, who served aboard the USS Radford (DD446), was treated for recurrent low back pain following a fall 15 months earlier.  X-rays of the lumbar spine were normal.  The impression was lumbosacral strain.  On separation from service in May 1970 the Veteran's spine was clinically evaluated as normal.  

After service, private treatment records starting in September 1991 show that the Veteran reported onset of low back pain while lifting a toolbox at work.  He was reportedly taking some time off from work following the incident.  The assessment was acute low back strain.  In October 1991, he complained of low back pain with a history of back pain on 3 separate occasions during the previous year.  Private treatment reports in February and June 1994 show complaints back pain.  The evidence thereafter shows that the Veteran also complained of back pain in 2002.   

May 2003 chiropractic treatment reports showed that the Veteran was initially seen for a cervical spine problem in February 2003, and during the course of treatment the Veteran had suffered a lumbar sprain at L5 on the left when he slipped and fell on some loose gravel while getting out of his car.  The clinician noted acute low back pain with spasm and loss of range of motion, responding well to treatment.  June 2003 lumbar spine x-ray showed minimal osteoarthritis of the lumbar spine and slight narrowing of disc space at the L5/S1 level.  A private clinical treatment note in September 2003, recorded mild facet joint arthritis of the lumbar spine, although the clinician noted that the back looked pretty healthy in general.  A July 2004 clinical treatment note recorded a diagnosis of chronic lumbar spine pain due degenerative joint disease.  It was noted that the Veteran had been treated for low back pain a year earlier.  September 2012 X-rays of the lumbar spine revealed mild degenerative disc disease with bony spondylosis and possible osteopenia or osteoporosis.  The Veteran's chiropractor of 12 years opined in September 2012 that recent x-rays of the lumbar spine revealed very serious degeneration changes at every spinal level and in both hip sockets.  

In summary, following service discharge, the next record of treatment for back pain is not until 1991 when the Veteran was seen for a work-related acute low back strain.  In view of the period without evidence of complaint or treatment for the back until at least 1991, more than 30 years after service, and the lack of clinical findings relating to the back until 1991, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, as the initial radiographic documentation of degenerative changes of the lumbar spine is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the lumbar spine on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Board has weighed statements made by the Veteran as to incurrence of low back disability during service and continuity of back symptoms and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

In considering the statements of the Veteran as to in-service low back injuries and continuity of symptoms, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict each other and other evidence of record.  In this regard, the Board notes that following his claim for VA benefits the Veteran reported low back pain that he attributed to the performance of his duties in service, which required heavy lifting of ammunitions and casings.  He initially claimed multiple in-service injuries in a statement in February 2013.  At that time, he described 3 separate incidents to include a combat low back injury, an injury incurred when he was knocked down by ice that broke and slid aft off the ship taking the Veteran with it, and a third back injury incurred when he slipped and fell off a rung ladder onto the deck below.  With regards to the Veteran's reported in-service trauma, his statements, are not corroborated by the evidence.  While the service treatment records show and incident of a fall for which the Veteran was treated 15 months later, x-rays of the spine revealed no abnormalities and the condition appears to have resolved.  Moreover, post-service discharge the medical treatment records do not show any report of trauma to the back until many years after service.  

Therefore, the Board finds that continuity of symptoms has not been established, either through the competent evidence or through the Veteran's statements.  This is because his statements as to having an injury with a continuity of symptoms are less persuasive than the service treatment records that show only one instance pertaining to complaints of back pain related to a slip and fall 15 months earlier.  In addition, on separation from service in 1970 the Veteran's lumbar spine was clinically evaluated as normal.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

In witness statements submitted in September 2012, coworkers and acquaintances of the Veteran reported that they had witnessed the Veteran experiencing problems with his back for many years.  S.J. reported having known the Veteran for over 27 years and stated that he had witnessed the Veteran's difficulties with his back progressively worsening throughout the years.  S.J. indicated that the Veteran related onset of low back problems in the military.  To the extent that these witness statements are offered as proof of onset of the current back disability in service, the Board notes that there is no indication that the witnesses, to include S.J., had any personal knowledge of an in-service injury or the Veteran's back disability in service or following service discharge.  Moreover, the witness statements are mostly to the effect that the Veteran's has exhibited low back problems for many years, a fact which is not in dispute.  

On the question of medical causation or medical evidence of an association or link between the claimed disability and service, there is evidence both for and against the claim.  38 C.F.R. § 3.303(d) (2012).

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

In support of his claim, the Veteran submitted a statement from a private physician dated in September 2012, wherein the physician, Dr. C.E.W., noted the Veteran's report of onset of low back pain following an in-service 1969 back injury.  The Board notes that to the extent that Dr. C.E.W. and recent private or VA clinicians have reported onset of the Veteran's lumbar spine disorder in service, those statements are based on the history provided by the Veteran, which as previously discussed, is inconsistent with the evidence of record, to include the service treatment records.  The Board has determined that the Veteran's lay statements that purport to establish onset of a lumbar spine disability in service and continuity of symptomatology are internally inconsistent and inconsistent with the evidence of record, and are not credible.  A bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, the Board considers it significant that Dr. C.E.W. did not indicate having reviewed the Veteran's medical records or service medical records.  Accordingly, those reports, while statements by competent medical professionals, are of little probative value and do not constitute competent medical evidence of a nexus between the Veteran's current back disorder and active service to the extent that they are based solely on reported assertions of the Veteran that have been found to not be credible.  Additionally, the medical opinion from Dr. C.E.W. is a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's low back disorder had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Significantly, the opinion was not supported by a rationale, which weighs against their probative value.  Nieves-Rodriguez.  Further, Dr. C.E.W. also failed to acknowledge post-service low back injuries.  As the record contradicts the facts relied on by Dr. C.E.W. to form the basis of his opinion, his report is of little probative value and is not persuasive medical evidence of a nexus between the Veteran's current disorder and active service. 

The evidence against the claim is the medical opinions of the VA examiners in December 2006 and December 2012, who opined that the Veteran's current lower back condition was not incurred while the Veteran was in the service.  

On VA spine examination in December 2006, the Veteran related onset of low back pain in 1968 during the performance of his duties in service.  He described twisting and turning when passing ammunition, which weighed about 57 pounds, as well as 3 foot long powder casings.  He stated that he probably handled 5,000 to 6,000 individual pieces by himself.  He complained of constant pain that ranged from 4 to 8 out of 10 in severity.  He endorsed daily flare-ups of pain.  The Veteran reported receiving Workers' Compensation for an industrial back injury. The Veteran, who had previously been employed as a carpenter, had not worked since 2003.  The examiner also noted an additional back injury when the Veteran slipped and fell in May 2003.  Following an examination of the Veteran, to include x-rays of the lumbar spine, the examiner diagnosed mild degenerative disc disease and arthritis of the lumbar spine, and opined that the condition was less likely than not related to back pain in service.  The examiner further found that the Veteran's complaints of pain and decreased mobility were out of proportion to the x-ray findings.  

The Veteran underwent a VA examination in December 2012.  He reported onset of low back pain in service during the performance of his duties that required him to lift ammunitions and casings weighing 50 to 70 pounds, twisting and turning his low back.  The  examiner noted x-ray findings consistent with arthritis and mild degenerative disc disease, worst at L4-5.  There was also advanced degenerative changes involving the hips, unrelated to the lumbar spine disability.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed mild degenerative disc disease was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that the severity of the Veteran's current lumbar spine condition of mild degenerative changes, was inconsistent with a serious injury that may have occurred as long ago as a service injury.  Moreover, the Veteran's post-service discharge employment as a carpenter and in construction for approximately 20 years would not have been possible if the Veteran had sustained a serious lumbar spine injury in service.  Additionally, the examiner found that it was also likely that the Veteran sustained multiple low back injuries occupationally given the nature of his occupation.     

The Board assigns greater weight to the opinions of VA examiners because the examiners applied medical analysis to the significant facts of the case.  The opinions are reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiners' opinions were based on review of the Veteran's claims file, to include the service treatment records, and included an examination of the Veteran.  The examiners also explained why the Veteran's symptomatology was not related to service.  Nieves-Rodriguez. 

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation. The Board may only consider competent medical evidence of medical causation because lay assertion on medical causation is not competent evidence.  As the weight of the competent medical evidence is against a finding that the Veteran's current lumbar spine disorder is causally related to service, to include a fall accident in service, the Board finds that the preponderance of the evidence is against the claim that a back disability was incurred in or aggravated by service and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied. 


REMAND

The Board notes that in September 2012 the Board remanded the claim for service connection for hypertension in pertinent part to afford the Veteran a VA examination.  The examiner was specifically instructed to discuss the competent and credible statements made by the Veteran that regarding a post-service hypertension diagnosis and treatment since approximately the year 1973, three years after separation.  Further, in a September 2012 statement, Dr. Samuel Jenkins reported that the Veteran had hypertension for at least 27 years.

The Veteran underwent a VA examination in December 2012, at which time he was diagnosed with hypertension.  The VA examiner provided an opinion that hypertension was less likely than not related to military service since there is no evidence of him having been treated for the condition until 1993, almost 25 years after the initial alleged high blood pressure reading in service in 1970.  It is clear from this opinion that the examiner did not consider the competent and credible statements made by the Veteran that he was diagnosed and treated for hypertension in 1973.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the claim must be returned to the examiner who conducted the December 2012 VA examination for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals with have first-hand knowledge, and/or who were contemporaneously informed, of his hypertension symptomatology or diagnoses; and medical statements in support of his claim, including from his medical care provider(s). 

2.  After the above development is completed, return the claims folder and a copy of this remand to the VA examiner who conducted the December 2012 VA examination (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished. 

The claims files should be made available to and reviewed by the examiner.  The examiner is asked to determine whether it is at least as likely as not that the Veteran's hypertension had its onset in service or within one year of separation?

In providing the opinion, the examiner must acknowledge that the Board finds the Veteran's account of post-service hypertension diagnosis and treatment since approximately the year 1973, three years after separation, to be competent and credible; therefore, the requested opinions must reflect acceptance of this account. 

The impression must also acknowledge and discuss the September 2012 report by Dr. Samuel Jenkins that the Veteran had hypertension for at least 27 years.

All provided opinions should be supported by a stated rationale. 
 
3.  Then, readjudicate the claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


